 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         SOUND ACTION, et al.,                         CASE NO. C18-0733JLR

11                              Plaintiffs,              ORDER REGARDING STATUS
                  v.                                     REPORTS
12
           UNITED STATES ARMY CORPS
13
           OF ENGINEERS,
14
                                Defendant.
15
           Before the court are the parties’ respective status reports. (PSR (Dkt. # 33); DSR
16
     (Dkt. # 35).) The court has considered the status reports and ORDERS as follows:
17
           1. Defendant United States Army Corps of Engineers (“the Corps”) shall file its
18
               motion for voluntary remand no later than June 13, 2019.
19
           2. Plaintiffs Sound Action, Friends of the San Juans, and Washington
20
               Environmental Council (collectively, “Plaintiffs”) shall file their response to
21
               the Corps’ motion for voluntary remand no later than July 1, 2019.
22


     ORDER - 1
 1          3. The Corps shall file its reply in support of its motion for voluntary remand no

 2              later than July 5, 2019.

 3   Plaintiffs shall not file their motion for summary judgment until the court decides the

 4   Corps’ motion for voluntary remand. If the court denies the Corps’ motion for voluntary

 5   remand, then Plaintiffs shall file their motion for summary judgment within three weeks

 6   of the court’s order denying voluntary remand. Plaintiffs’ motion for summary judgment

 7   shall be noted in accordance with the local rules. See Local Rules W.D. Wash. LCR

 8   7(d)(3).

 9          Dated this 30th day of May, 2019.

10

11                                                    A
                                                      JAMES L. ROBART
12
                                                      United States District Judge
13

14

15

16

17

18

19

20

21

22


     ORDER - 2
